Citation Nr: 1609483	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 1o percent for thoracic and lumbar degenerative changes with muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2013 for further development.  

The January 2008 rating decision granted service connection for thoracic and lumbar degenerative changes with muscle strain.  It granted a noncompensable rating.  The RO has since issued an August 2013 rating decision in which it increased the rating to 10 percent effective April 1, 2013 (the day following the Veteran's separation from service).  


FINDING OF FACT

The Veteran's thoracic and lumbar degenerative changes with muscle strain is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected thoracic and lumbar degenerative changes with muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2007 and July 2013, which are fully adequate.  The examiners reviewed the claims file in conjunction with the eaminations, and they addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in November 2007.  He reported no known injury.  He stated that approximately 15 years earlier, he began experiencing pain with weightbearing at times, or when he made certain movements like twisting.  He reported that he has not sought any treatment for it.  He described achy pain to the thoracic area when waking up in the morning.  The pain could last from 10 minutes to all day.  He also reported pain to the lower back that was activity induced, occurring after 20-30 minutes of weaightbearing activities.  He denied radicular pain to the extremities; denied flare-ups; and denied physician ordered bedrest.  He walked with a normal gait and without assistive devices.  His gait was steady, with no falls.  Most daily activities did not impact the Veteran's level of pain.  However, he noted that driving could increase lower back pain, and 20-30 minutes of leaning over for auto body work would also impact pain.

Upon examination, the Veteran's back was nontender to palpation.  There were no palpable muscle spasms with repetitive range of motion.  The Veteran reported that he exercises on a regular basis, stretches, and is able to remain agile.  He achieved forward flexion from 0 to 90 degrees without pain or difficulty.  He was able to extend backward from 0 to 30 degrees without pain or difficulty.  He achieved lateral flexion to the left and right from 0 to 30 degrees; and rotation to the left and right from 0 to 30 degrees.  All range of motion was without difficulty.  There was no weakness, decreased endurance, or fatigability with repetitive range of motion of the lumbar spine.  Repetiton did not decrease the Veteran's range of motion.  Pain was the most limiting factor.  X-rays of the lumbar spine revealed mild disc narrowing L4/L5.  X-rays of the thoracic spine revealed minor degenerative changes.  

In the Veteran's September 2009 substantive appeal (VA Form 9), he argued that his disability warrants a rating of 10 percent.  He stated that he experienced pain in the lumbar and thoracic spine areas.  He argued that this meets the criteria for guarding, muscle spasm, and localized tendeness.  He stated that the disability limits the type of work he is able to perfom (limited to sedentary occupations).  

Outpatient treatment records reflect that in July 2012, the Veteran reported that he used to have intermittent low back pain but it was now occurring daily at approximately 1:30 p.m. to 2:00 p.m.  The pain was relieved by walking around; however, his job required him to stay at the desk the majority of the time. Use of an ergonomic chair helped in the past.  He also stated that the low back pain typically did not radiate; but that occasionally, he develops some deep thigh pain.  He stated that pain can be relieved partially with Aleve, but he does not like to take this medication (VVA, 6/19/13, all CAPRI clinical documents, p. 51).  

In August 2012, the Veteran underwent physical therapy; and in October 2012, he was prescribed a TENS unit.  An August 2012 lower extremity screen showed that the Veteran's back had full range of motion (pain free) in regards to flexion, extension, and right sidebending.  It noted left sidebending was limited slightly when compared to the right (VVA, 6/19/13, all CAPRI clinical documents, p. 86).  

An April 2013 outpatient treatment report reflects that the Veteran reported that his low back pain had improved.  The examiner assessed low back pain; but noted "Received TENS unit and attended PT in the past; resolved now." (VVA, 6/19/13, all CAPRI clinical documents, pgs. 1-2).  

The Veteran underwent another VA examination in July 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his rating should be 10 percent because he experiences flare-ups.  He reported that he has a ergonomic chair at the VA where he works a sedentary job.  He also reported having an auto lumbar support which is helpful to him.  The Veteran reported flare-ups in that his low back is aggravated with prolonged sitting.  It is relived with lying down.  He also reported that low back pain can be progressive throughout the day; and he feels like his back stiffens up.  He had not been prescribed any pain medication.  

Upon examination, the Veteran achieved 90 or greater degrees of forward flexion; 30 or greater degrees of extension; and 30 degrees or more of left and right lateral flexion and left and right rotation.  All range of motion was accomplished without objective evidence of pain.  He was able to perform repetitive motion without any additional limitation of motion.  He did not have any localized tenderness or pain to palpation; and he did not have guarding or muscle spasm of the thoracolumbar spine.  He did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There were no neurological abnormalities or intervertebral disc stndrome.  He did not use any assisitive devices.  The examiner was unable to render an opinion on additional functional loss beyond what was observed clinically due to pain, weakness, excess fatigability, or incoordination.  He was unable to render an opinion because the Veteran reported greater subjective symptoms than warranted based on objective findings.  The examiner noted that the Veteran had no neurologic disability, and that he remained independent in activities of daily living.  He also noted that the Veteran worked full time without any job restrictions.      

Analysis

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

The Veteran's range of motion has never been shown to be limited to the point where the criteria for a rating in excess of 10 percent are met.  To the contrary, at both VA examinations (and in an August 2012 screening), the Veteran was shown to have forward flexion of 90 degrees or greater.  He also had a combined range of motion well in excess of 120 degrees.  There has been no showing of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, there has been no evidence of incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  The November 2007 VA examiner explicitly noted that the Veteran denied any physician prescribed bedrest.  The outpatient treatment records fail to reflect any physician prescribed bedrest.

Additionally, the Board notes that the Veteran himself stated (both at his November 2007 VA examination and again in his September 2009 VA Form 9) that he believed that his disability should be rated as 10 percent disabling.  The RO has granted such a rating.  There is no evidence that a rating in excess of 10 percent is warranted.

Finally, in regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine or thoracic spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  The examiner was appropriately asked to comment as to the degree of additional functional limitation during flare-ups but was unable to do so without resort to speculation because such extended beyond that which was seen clinically.  The Board finds that the totality of the response fairly indicates the basis for the inability to answer the question and further finds that additional inquiry would not likely yield a more definitive response.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for thoracic and lumbar degenerative changes with muscle strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of intermittent pain, a stiff back, and some limitation of motion.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for thoracic and lumbar degenerative changes with muscle strain is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


